Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 29, 2021 has been entered.

Claims 1-3, 9-10, 15, 19-21, 25, 31 and 35-50 are pending.

 Claims 19 and 35 are withdrawn from further consideration by the examiner, 37 C.F.R. E 142(b) as being drawn to non-elected inventions.
Claims 1-3, 9-10, 15, 20-21, 25, 31 and 36-50, drawn to T cell or natural killer (NK) cell comprising a chimeric antigen receptor polypeptide, are being acted upon in this Office Action. 
Objection Withdrawn
	The objections of claims 1, 2, 15-18 and 32 are withdraw in light of the claims amendment. 

Rejection Withdrawn
	The written description and enablement rejections of claims 1-3, 9-10, 15-18, 20-21, 25, 29, 31-34, 36 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the Examiner’s amendment set forth below. 



	The rejection of claims 1 and 20 on the basis that it contains an improper Markush grouping under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claims amendment.  

Rejoinder
Claims 1-3, 9-10, 15, 20-21, 25, 31 and 36-50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 35, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claim (Group II) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Group I, the restriction requirement between Group I and group II as set forth in the Office action mailed on Oct 28, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel W. Clarke on November 23, 2021.

In the claims:
Claim 1, line 21, -- selected from the group consisting of dFKBP-1 to dFKBP-13 -- has been inserted after “compound”. 
Claim 19, line 4, -- of claim 1 -- has been inserted after “polypeptide”.
Claim 35, line 3, -- of claim 20 -- has been inserted after “polypeptide”.
Claim 38, line 2, -- scFv comprising -- inserted after “comprises”  
Claim 38, line 3, “or 89” has been deleted.
Claim 39, line 2, “the amino acid sequence of SEQ ID NO: 68 or 78” has been replaced with -- a variable light chain (VL) and a variable heavy chain (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 68 or SEQ ID NO: 78 and wherein the VH comprises the amino acid sequence of SEQ ID NO: 70 or SEQ ID NO: 79 --  
Claim 40, line 2, “the amino acid sequence of SEQ ID NO: 81 or 86” has been replaced with -- a variable light chain (VL) and a variable heavy chain (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 81 or SEQ ID NO: 86 and the VH comprises the amino acid sequence of SEQ ID NO: 82 or SEQ ID NO: 87 --  
Claim 42, line 2, -- a CD8 alpha hinge comprising --  has been inserted after “comprises”. 
Claim 44, line 2, -- scFv comprising -- inserted after “comprises”.  
Claim 44, line 3, “or 89” has been deleted.
Claim 45, line 2, “the amino acid sequence of SEQ ID NO: 68 or 78” has been replaced with -- a variable light chain (VL) and a variable heavy chain (VH) wherein the VL 
Claim 46, line 2, “the amino acid sequence of SEQ ID NO: 81 or 86” has been replaced with -- a variable light chain (VL) and a variable heavy chain (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 81 or SEQ ID NO: 86 and the VH comprises the amino acid sequence of SEQ ID NO: 82 or SEQ ID NO: 87 --  
Claim 51 (new) The T cell or natural killer (NK) cell of claim 1, wherein the extracellular ligand binding domain that binds CD19 comprises a variable light chain (VL) and a variable heavy chain (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 or SEQ ID NO: 89 and the VH comprises the amino acid sequence of SEQ ID NO: 14 or SEQ ID NO: 90.  
Claim 52 (new) The T cell or natural killer (NK) cell of claim 20, wherein the extracellular ligand binding domain that binds CD19 comprises a variable light chain (VL) and a variable heavy chain (VH) wherein the VL comprises the amino acid sequence of SEQ ID NO: 12 or SEQ ID NO: 89 and the VH comprises the amino acid sequence of SEQ ID NO: 14 or SEQ ID NO: 90.  

Conclusion
Claims 1-3, 9-10, 15, 19-21, 25, 31 and 35-52 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644